y
                                                 -\8M88-oz


                                                       BY:      f.c


    £XPMT£                                 I/lfmi&MCouffroF
   FRAAicisco Carries                      CRTmmL appeals


         M&710A/ Fof> LEAVE F&R A FFa/Ojaig &F F/XCTAMD•   I




         Conclusion oFL/hv a/v TH£ Dls/ntss/iL OF
         fiPPLICfl/vFs HMfAf Corpus>Punsu/fnTTo TPAP ?S> /CO,



   Co/V)f A/olU> TmnCisco C/>rr#les, /}ppl'ic/wJ~pro Se And
njuesFT^e 7ey/)s CouFFoFCrml/Ml Appeals V/lofte 7JF>ZUhc*
DfsTHcf CouFFs £>rJer To dismiss rtpphaFFT/l/ibe/is Corpus
pel, J1,07. pursuflFFTo Tex. A,/?PP, tcoc. 73. iCc),
     Applicant Flea AMoTion oFohjeFh^n ToTke dismissaI
oF his Uhens Corpus A*JsZ >Zo/S,7Ifs /JpphatFFctiJ'/?*T~
receive nSJice oF//is ApplicFFFris clts/niss/i/ aFU7 January
%1> TKe envelope luas posT7nnrFUFn.il^c> is, Vie order &F
dismissal was Sijnecl' Jan 9> lo/s>ll)IS /tppJicnFFlo/isprejudiced
hyTTe CourF^iuenQ~T^is ApplicnFF/7o7fce 17 days//?7er,
  \Pknse See iTe orfitb'TT/?7Fcliecl hene/F)
                                               .....   RECEIVED IN
                                                eouRTOF criminalappems
                            •/,                            FEB 09 2013
                           K


    In is.. fipphaiFFFiled h'is wrTHoFhake/is Corpus under
The directions &F Chnpier /I HnheAs Carpus STAlule oF
The TeXPS Code oF Cr//n//in/procedure, /}rT7ll63*u;/)nFi>F
form''STFJFsCThe MSrTFeFMe/?s Corpus Is /iJF~//iy/flid> r
pior Shall IFhe disobeyed Tor my ujasiT~oFF?r/n> jF/T
SubsTfinltnlly Appe/ir ThFFfFiS issuea(by Cb/nyeleAt'/Jtfflor-
ljy% MnJ The UJriF~SuFFicieFPly sJiouj '/he oljec7~d>FiTst
issuance? /9rF//, oy FFTfes! "Every pro Vjs/oi re/FFnQ
To We LOrTFoFhabeas Corpus Sh/ill &e aoosI TF\PorM]y
ConsTrued m order TFsjiue cFFeFFTFTfce fttmedy* find
prFFFCrTTe rljFlT oFjhTeperson SeeFiny P&lieFunder )/, "
See. a/so /?r(, II,H ushicA Stoics. The rexjU/siTes oFlfiepeTTI~
(on, dnis ApphcAFFCopipifed wFJFTKe refu/re/neFJItF
ChnpJFr F hnke/ts FWfu/e,
     hpplic/iFF~ConTenJsj The Juclje /n mis haters Corpus
proceedinj irtTFe /9J>ovedC/luse V/o/Ffed Apl, II, 27 &F7foe
habeas Corpus SJFTuTey uuhick hoidsi The person <?a pohom
The u>riT~oFhabeas Corpus )s SerVeaI Spri/t[ immediately
obey The S/nne >Andmake\'7he rclurA requiredby /auj,
upon The Copy &FT7Te original' u>iu'Servedon hurtiAnd

                               X,
                         i




ThiSi Ujhelher TTe wriFhe direcTed /o hi/n or ndF'
 J *•
      Appliu\FFCGnl^Ads>FrTFe331ndDisTdcFc^utFTF
      fl I    I      fi_J                      r—-J—
dismiss /ipphcaFFsr tun)f oF'hnhe/is Corpus under We Rules
oF; AppellaTe procedure Pr7J,lVr denysdJJsApplicaFF
Oh A TundameFTFI find C&nsT//FTi^fi/ilrijFr
The Tex. ConsF7u//crA ArFifjzFThe FurTeenWA/ffetd/rtdir
OFThe dniled F/aIFs C?nsFluTion t TuRFer, /eX.FoFAPP,
Proc, /?,2 FJHTes, t, , S "A G^urF^usTTioFFbAsTi^eTTiis
rule C&O To Suspend Any provision mThTe Code oFCri/ninp/
procedure-,- / //. The Judje epFlKe 33%/id Pis7ncFcx>urT~
Susp ended 7Te procedures oF Ch/iphr II habeas Corpus
  7ahile by dis/nissmqTTiFAppllcAiilFwrih
     <AppiicaFFPBcpuesFA r/ndmj oFFncTF/?ndConclusion oF
law on The reasonm^FFdisFidm^TnTs^p/poiFFyhnheAS
Corpus pursuaFFTo lex Huh oFAppdl/lJe procedure P, 73,/F),
      Furlter. According Jo /9rllcleS II dh IU 03> /I o^3 PI,OS,
tl,07QJ.r(£)--j /l,0S,Jl'fcrl(dV> IhlSJFU\/t/d/l.36s See EXPPrTF
Clare, 6>7,o S.uo, %d $m ?oo CJex, Crlm^PP Wl) Cff/tbeas
Corpus fhoa/d nFFhe used/is A^uhsTFTTJe t^r an Appeal),
ft Fndtrcf 0FTTlcTAnd C?ftdustori &FtAu) is wArrnnled //?
TTis Cause. See.JjfflFV. Cullen* tn£S.u*3d6>%(7ex<tiq'm.MPt
%oo6F, STFlfMFdSS, 31 S,u),3c/ %S& ffSXCjek. chmMPP I00.0F .


                             3,
                     COMCLUSION .

    Ihe 33Xnd OtsTrTcFCouFFdismissing ApplicnFFs wriF
oFhabens Corpus January 7) lots IS ConTrary To'Ike
Supreme CouFP^FTne IdniJedS/F/es precedenls Haines V,
tenner, VoH US.SI1,7% S,cl7S7H0^71)1 tjaolmj Chnley [A
CiLso/i^ 3SSUS. Wj HS-i/a, 73ScTT'lTClSyjholdinj AproSe
Co/np/n/FFhoujev&r ihnrTruPly pleadF/riusTFe held7Hless
SWincjenl STmdard ihan Pvr/nalpleadinjs drAFT&dby lawyers
And Can only he drsaitssed for A#i/ure /o STUFF/} cda/tri i F
IT':Appears uheyo/?d d&uFFThiaFThe p/AiFTiFF CAn proite Ato
S>eFoF AacTs m SuppoFfeF his c/aim^T/ch u/ouideaTTFe
Ininn % relieFl' X& FFSlo -Sll, 7X S.cFaFSf^^a^Tmf
Conley \J, Cihsert , The handwriTPes? pro Se documeFFis lo
he liberally ConsTFue>dT 7hiie33l*J DisTFiFFC^urFh/ts /?dT~~ <
Complied ujiTFlTie Supre/ne 0>ur/~precedeFFi
See also Br&okV,STaTej l31S>ix>3d7ot> 7b5 (Tx.APP. Onlfas 1°oh)
L/Because oFT))e ConsI11uiconn/aalupe oFThTs iFjulry, uoe are
qeddedand boundby 7hTedecisions P9nd P&nsonmj oFlFe
(dndedSTaTes Supreme /WTJ,1 iPuxman VrSTaleZFSSidjd
Upl, ZS&M, tVOeXi Crini,APP,t le*z) (eye; Are requiredT^F/lquj
The dedsipns And PeASbniAf 6FTJi£ dpTFFdSTaTFs Suprepie
CourFon heJemI ConsTiTFTFna/ issues), fee also

                            Hi
QctofleTorres* 913SMldFTh74(7£x. cn'm, APP, mr).
 'uue decide uJnefKer ATrial' tCoufFAlusedlis disereTF/i by
deder/n/a/sif ujheTFerdhe'CouFFl9cfFd FidouFrerereAce
To /lay jdidiFr rules or principles^ or m oTher us&rdsi
toheTTer ITTe Cour7~Atied ArhiTradIy or unreasonably,"
Ly/es V.FFSSo SMxdwiiSoi Ox, Crw.ApP, m3j,
 KThls nioFcw is in reference FoTr, cFajo,C#'~2P>d9-o?-F&j
AndTFXtCrim. APA A/e>,Wl<r-7$ftltfg'-0£ ,


                                   HespecTTvi/y Suhmil/edj
                                   TF^^Cia^^F^i^dz±i)
                                   FAncisCo Chrrales
                                             ApplitnFFProSe
                                    3'o60 FPU 3SF) Sides
                                    SenuMfinlT/X, 777o3

     ieLs, lots




                                 JaslFe oFIhe CoufT



                            5,
                               J
                                           Laura Hinojosa
                                         ChlPPlicnds Edddy
                 1/13/2015


                 ViaCMRRR#:              7014-1200-0002-0936-5075


                  Mr. Francisco Rios Carrales                                      ,_
                 TDCJ#:1618988                           _/^                    ,^F
                 Stiles Unit-TDCJ                       /. WJ ,                   J---^
                 3060 FM 3514     ,                     \ ^                       r -
                  Beaumont, TX77705                  p         . .                ~Jr
                                                    -     -^                       v.                                . ""
                  RE: CR-2609-09-F(2), EX PARTE FRANCISCO CARRALES#1618988
                 APPLICANT


                  Dear Sir/Madam:              , ; *r .,...                                                 *v„         >
                      V,,-         >-.         -        %: ?                            < "                ^. ^V"' .-
                     1 "'           .               -    "-                                   "            -„ ;- -.is
                  Please be advised that .the Findings of Fact and Conclusions of Law,
                  Signed SIGNED BY JUDGE MARIO RAMIREZ in the above and entitled and
                  numbered cause was signed on 01/09/2015 by the Honorable.Mario E.
                  Ramirez, Jr., Judge for the 332nd District Court of Hidalgo County, Texas.

                  If you have any questions, please contact the undersigned.                                    4i
                                                                                                               it

                                                                 V
                  SINCERELY,

                  Laura Hinojosa
                  District-Clerk
                  Hidalgo County
                  Edinburg, Texas 78540



                  BY: Angelica Garcia               -i*-..




                  cc: Court's File
                  Court of Criminal Appeals, Luis Alberto Gonzalez, STATE OF TEXAS




                                                                                                                                \X C956) 3 18-2.25

j Nilda VanHook      Ricardo Confreras       Adriana "Audry"         Sabrina S.          Oneida Lamas      Stephanie Palacios     Aida Villarreal
I chief deputy              chief of               Garcia              Cuerra            DEPUTY DISTRICT        5UDCET &         CHIEF OF APPEALS
!                      ADMINISTRATION              ASSISTANT           SENIOR           CLERK SUPERVISOR     PROCUREMENT
I           ••      & PU6LIC INFORMATION      CHIEF DEPUTY           ACCOUNTANT                                OFFICER